Citation Nr: 0737868	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for degenerative bone 
disease, claimed as due to exposure to insecticide (DDT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for over 20 years on active duty from 
September 1955 to March 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision that, in part, 
denied service connection for bilateral carpal tunnel 
syndrome and for degenerative bone disease.  The veteran 
timely appealed.

In September 2005, the veteran testified during a hearing 
before RO personnel.

The Board notes that, in an August 1976 decision, the RO 
denied service connection for rheumatoid arthritis.  The RO's 
decision did not consider the claim on the basis of exposure 
to insecticide (DDT).  Since that decision there has been a 
new diagnosis.  A claim involving a new diagnosis is a new 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
Under these circumstances, the Board will adjudicate the 
veteran's current claim for service connection for 
degenerative bone disease as an original, rather than as a 
reopened, claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2007, the veteran appears to raise the issue of 
entitlement to an earlier effective date for the award of 
service connection and compensation for subacute cutaneous 
lupus.  As that issue has not been adjudicated, it is 
referred to the RO for appropriate action.  

The issue of service connection for degenerative bone 
disease, claimed as due to exposure to insecticide (DDT), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral carpal tunnel syndrome is not related 
to a disease or injury during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a statutory and regulatory duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2003 and April 2004 letters (prior to the 
initial adjudication of the claims), the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  Further, they informed him 
of what evidence he was responsible for obtaining, and what 
evidence they would undertake to obtain; and, essentially, 
asked that he submit information or evidence in his 
possession pertinent to his claims.

The Court has also held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  While effective date and evaluation 
notice should be provided prior to the initial adverse 
decision, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In this 
regard, the issue is moot, as these claims are being denied 
herein, and an effective date will not be assigned.  Cf. 
Dingess/Hartman, 19 Vet. App. 473 (2006).

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim decided on appeal, a report of 
which is of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of pain, 
tingling, or numbness of either wrist, or of swelling or 
trauma to either wrist.  During a hearing before the service 
Medical Board in January 1976, the veteran had alleged that 
he could not perform certain physical activities because of 
recurring knee swelling and instability, fecal incontinence, 
and low back pain.  The veteran did not allege any swelling, 
numbness, pain, or tingling of his hands or wrists.  Carpal 
tunnel syndrome was not found in service.

During a June 1976 VA examination, the veteran reported pain 
and swelling in the left wrist.  Examination revealed full 
range of motion.  The examiner diagnosed arthritis by 
history.  [The Board notes that service connection has 
already been established for gouty arthritis.]

VA outpatient treatment records, dated in February 2002, 
include an assessment of bilateral carpal tunnel syndrome.  
The veteran complained of severe sharp shooting pain into the 
right hand, waking him at night, and some pain into the left 
hand.  There have been no reports of symptomatology 
associated with carpal tunnel syndrome between the time of 
service, and these initial findings.  

VA outpatient treatment records, dated in July 2003, reflect 
that the veteran's bilateral carpal tunnel syndrome was 
gradually getting better; and that the carpal tunnel syndrome 
may be due to diabetes.  The report of a December 2003 VA 
examination reflects that the veteran had been diagnosed with 
diabetes approximately one year earlier.

During a May 2004 VA examination, the veteran reported 
working as a mechanic for 22 years in the military, and using 
his hands, wrists, and upper extremities a lot.  He reported 
repetitive use and trauma of the hands and wrists.  The 
veteran complained of numbness, tingling, and weakness in 
both hands for many years.  He recently had been diagnosed 
with diabetes.  The report includes a diagnosis of carpal 
tunnel syndrome, described as mild.  The examiner noted a 
long history of carpal tunnel syndrome for many years, as 
reported by the veteran; and opined that the veteran's carpal 
tunnel syndrome was less likely as not a result of diabetes, 
based on the history and the time frame of diagnoses.

In September 2005, the veteran testified that he had a 
swollen wrist in service, and that his treatment consisted of 
putting ice on his wrist and using a bandage.  The veteran 
also testified that he had a period of relief after service 
because he did not do anything repetitive.  He later 
described an incident of playing the piano, and of swelling 
of his hand to almost three times its normal size.  The 
veteran went to the emergency room, and was diagnosed with 
carpal tunnel compounded with gout.

Here, the veteran's testimony is competent evidence, via 
first-hand knowledge, that he experienced swelling of a wrist 
in-service, although not of in-service disability.  See 
Bostain v. West, 11 Vet. App. 11 Vet. App. 124, 127 (1998).  

While the veteran contends that his bilateral carpal tunnel 
syndrome had its onset in service, there is no competent 
evidence linking bilateral carpal tunnel syndrome with injury 
or disease in service, and no competent evidence establishing 
the onset of the disability in service.  To the extent that 
the VA examiner, in May 2004 indicates that the veteran had 
had carpal tunnel syndrome for many years, such evidence is 
of little probative value, as a bare transcription of a lay 
history is not "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under 
consideration").

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
carpal tunnel syndrome in service, the weight of the evidence 
is against the claim.  As the weight of the competent 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for bilateral carpal 
tunnel syndrome.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.


REMAND

The veteran contends that his current degenerative bone 
disease is the result of exposure to insecticide (DDT) during 
his active service in Ocean City, New Jersey.  He testified 
that insecticide (DDT) and diesel fuel were mixed and heated, 
and that he used a "mosquito spray machine" to spray every 
day during mosquito season for seven years.  

In November 2004, a Major USAF (RET) submitted a statement, 
confirming that the veteran mixed DDT and diesel solution, 
and pulled a fog sprayer unit at Palermo AFS, Ocean City, New 
Jersey, from 1958 to 1962.  The veteran performed this duty 
without any protective clothing, mask, or gloves.

Service medical records include a revised diagnosis of 
synovitis, acute, right knee, etiology unknown (presumptive 
rheumatoid arthritis) in November 1960.

Medical records document general osteoarthrosis in February 
2006.

Service connection has already been established for subacute 
cutaneous lupus, rated as 60 percent disabling; gouty 
arthritis, rated as 40 percent disabling; arthrotomy of the 
right knee, rated as 30 percent disabling; herniation of L4-
L5 vertebrae, rated as 20 percent disabling; plantar 
callosities of both feet, rated as 20 percent disabling; bony 
prominence of the second tarsal of the right foot, rated as 
zero percent (noncompensable) disabling; and several other 
disabilities, including diabetes mellitus, peripheral 
neuropathy, occipital neuralgia with headaches, and 
sinusitis.

The Board notes that the veteran's medical disabilities and 
complications are complex.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The evidence needed to substantiate the claim for service 
connection is competent evidence that the current disability 
is the result of the exposure to insecticide (DDT) or other 
disease or injury in service, or is related to a service-
connected disability.

Under these circumstances, the RO or AMC should afford the 
veteran an examination to determine whether he currently has 
degenerative bone disease that is related to his active 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for degenerative bone disease 
and/or general osteoarthrosis, since 
March 2006.  After securing the necessary 
releases, the RO or AMC should obtain 
these records.

2.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of degenerative bone 
disease and/or general osteoarthrosis; 
and to determine: 

(a)  Whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service exposure to 
insecticide (DDT) or other disease 
or injury suffered by the veteran; 
and/or 

(b)  Whether it is at least as 
likely as not (50 percent 
probability or more) that any 
service-connected disability caused 
or increased the veteran's 
degenerative bone disease and/or 
general osteoarthrosis.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the report 
of examination should note review of the 
file.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a SSOC 
that includes citation to all additional 
legal authority considered, before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


